LAWJUBHAHY

NO. 28928,

IN THE SUPREME COURT OF THE STATE OF HAWATI

\

GERALDINE CVITANOVICH-DUBIE, now known as
GERALDINE CVITANOVICH, Petitioner/PlaintiffjAppellant,

VS.

NANCY DUBIE, Personal Representative of the Estate of George
Patrick Dubie, Respondent/Defendant-Appellee.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
` (FC-D NO. 03-1-3588)

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIGRARI
(By: Recktenwald, J., for the courtU

Petitioner/Plaintiff-Appellant Geraldine Cvitanovich-
Dubie’s application for writ of certiorari filed on July 29,

20lO, is hereby accepted.

DATED: Honolulu, HawaFi, September 10, 20lO. l f£;§H§EEy
FoR THE coURT: ),/’§* §§
§ m

Hdwm /Zea¢¢.&»~w(d/ a`w% S§AL s

. “Nl. P

Associate Justice Ré§:GF j§P!

Michael Jay Green,
HoWard Glickstein} and
Kimberly A. van Horn
on the application for
petitioner/plaintiff-
appellant.

 
 

¢z~.z_



 

1 C0nsidered by: Nakayama, Acting C.J., Acoba, Duffy, and Recktenwald,
JJ., and Circuit Judge Perkins in place of Moon, C.J., recused and retired.